Citation Nr: 0808567	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for purposes of VA 
outpatient dental treatment for the extraction of tooth 
number 9 due to trauma.

2.  Entitlement to service connection for purposes of VA 
outpatient dental treatment for the extraction of teeth 
numbered 1, 16, 17, and 32.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had active service from February 1979 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision, the RO denied service connection for dental 
injury from service trauma for dental treatment purposes and 
loss of teeth.

When this matter was last before the Board in June 2007, it 
was remanded to the RO for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in September 2007 that continued the denials of the veteran's 
claims.  

In January 2008, the veteran failed to appear at a scheduled 
Travel Board hearing at the RO.  He has offered no statements 
that would indicate that his failure to appear was based upon 
good cause.  The veteran's claim is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The extraction of tooth number 9 in service was due to 
dental trauma.  

2.  Disease or pathology of teeth numbered 1, 16, 17, and 32 
were identified upon entry into service; the veteran does not 
have a compensable service-connected dental disability or 
condition.


CONCLUSIONS OF LAW

1.  Residuals of dental trauma to tooth number 9 were 
incurred in or aggravated by active service, and the veteran 
is entitled to VA outpatient dental treatment of tooth number 
9.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2007).

2.  The veteran is not entitled to VA outpatient dental 
treatment of teeth numbered 1, 16, 17, and 32.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for purposes of VA 
outpatient dental treatment.  He contends that tooth number 9 
was extracted during service as a result of trauma.  The 
veteran also seeks service connection for the extraction of 
teeth numbered 1, 16, 17, and 32, although he does not allege 
in-service dental trauma.  In the interest of clarity, the 
Board will initially discuss whether the appellant's claim 
has been properly developed.  Thereafter, the Board will 
present an analysis of each of the claims and render a 
decision.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant both pre- and post-initial-
adjudication notice by letters dated in September 2002, 
November 2005, and July 2007.  The notification substantially 
complied with all the requirements of Dingess v. Nicholson, 
as well as with the requirements set out in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claims and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

Given that an important portion of the foregoing notice came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  Even if there was a procedural defect with 
respect to any element of the required pre-adjudication 
notice, it has been cured without prejudice to the veteran 
because the veteran's claim was subsequently readjudicated by 
the RO (see the September 2007 supplemental statement of the 
case), and because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  In 
January 2008, however, his representative presented 
additional pertinent argument directly to the Board.  

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, and afforded the veteran the opportunity 
to give testimony before the Board.  

As explained below, entitlement to service connection for 
purposes of VA outpatient dental treatment for the extraction 
of tooth number 9 due to trauma is warranted.  Thus, no 
further discussion regarding the development of that issue is 
necessary.  Although the veteran was not provided with an 
examination for the purpose of obtaining an opinion regarding 
the cause of the extraction of teeth numbered 1, 16, 17, and 
32 in service, or whether the veteran has a compensable 
dental disorder, the Board specifically declines to undertake 
further development to provide a medical examination to 
obtain such a medical opinion because there is no evidence of 
dental trauma to teeth numbered 1, 16, 17, and 32 in service, 
and no competent evidence that supports a finding that the 
veteran has a compensable dental disorder.  Thus, there is no 
indication that service connection for those teeth is 
warranted.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In view of the absence of evidence of dental trauma to teeth 
number 1, 16, 17, and 32, and any evidence of a compensable 
dental disability, any opinion regarding such questions would 
be speculative.  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim." 38 
USCA 5103A(a)(2).

All known and available records relevant to the issue of 
entitlement to service connection for purposes of VA 
outpatient dental treatment for the extraction of teeth 
numbered 1, 16, 17, and 32 has been obtained and associated 
with the veteran's claims file.  VA does not have the 
resources, and is under no duty to perform a fishing 
expedition for putative evidence based upon unsupported 
allegations.  VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on the claim at this time.

Service Connection for Tooth Number 9

The veteran claims entitlement to VA outpatient dental 
treatment for tooth number 9, which he contends was extracted 
during service as a result of trauma.  Service connection may 
be granted for a dental condition of each tooth and 
periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to service 
trauma.  38 C.F.R. § 3.381(b).  

Service medical records reveal no dental abnormalities at 
induction in February 1979.  In February 1985, x-rays of 
tooth number 9 reveal a one-third fracture of the root.  
March 1986 dental treatment notes reflect a history of trauma 
to tooth number 9 in 1980.  Tooth number 9 was extracted in 
April 1986 without complications.  In the report of the July 
1987 separation examination, tooth number 9 was shown to be 
missing.  

Regulations authorize one-time dental examination and 
treatment for a service-connected noncompensable dental 
disability.  See 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
The veteran does not contend that he is entitled to one-time 
treatment; rather, he seeks VA dental treatment based upon 
service-connected status.

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.  Dental treatment is also authorized for compensable 
service-connected dental disorders.  Id.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and may 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381.

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c).  Under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Pertinent 
dental regulations require a determination as to whether the 
dental condition was due to combat or trauma, when 
applicable.  See 38 C.F.R. § 3.381(b).

Service connection for periodontal disease will be granted 
solely for the purpose of establishing eligibility for 
outpatient dental treatment in accordance with 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381 (2007).

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

As noted above, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  In the case of service connection for VA dental 
treatment purposes, the evidence must also establish that the 
claimed dental disorder is related to service by virtue of 
in-service dental trauma.  Applying the Hickson analysis, it 
is irrefutable that tooth number 9 was extracted in service 
in satisfaction of Hickson element (2).  With respect to 
Hickson element (1), the veteran has indicated that he is 
unable to afford dental treatment, and has thus been unable 
to provide medical evidence of the current residuals of the 
in-service extraction of tooth number 9.  Notwithstanding, 
given that there is clear evidence of its extraction in 
service, the Board can concede that it has been missing since 
service.  With respect to Hickson element (3), regarding 
nexus evidence, once again the evidence is irrefutable that 
the veteran's current missing tooth number 9 was extracted in 
service.  The only question remaining is whether the evidence 
supports the finding that tooth number 9 was extracted as a 
result of trauma.  As noted above, the service medical 
records include x-ray evidence of the fracture of  the root 
of tooth number 9 and a March 1986 dental treatment notation 
of a "history of trauma to tooth number 9 in 1980."  
Although the history provided by a layperson as to etiology 
of a medical disability usually has little probative value, 
in this case, since that history was provided in service at a 
time when its significance to the gain of VA benefits was 
likely unknown, its probative value is enhanced for the 
purpose of obtaining a credible statement as to an in-service 
event.  Significantly, there is no medical evidence that 
would indicate that tooth number 9 was fractured by any other 
means than the reported in-service trauma.  

In summary, the medical evidence supports the finding that 
the veteran's extraction of tooth number 9 was the result of 
inservice dental trauma.  Thus, service connection for 
purposes of VA outpatient dental treatment for the extraction 
of tooth number 9 due to trauma is warranted.  

The Board is compelled to address the question of whether 
compensation is warranted for the veteran's service-connected 
residuals of the extraction of tooth number 9 due to trauma.  
Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").   However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  Further, VA regulations specifically 
prohibit service connection for purposes of compensation 
where the disability involves replaceable missing teeth.  38 
C.F.R. § 3.381 (2007).  In this case, there is no evidence of 
record that the veteran's loss of tooth number 9 is the 
result of loss of substance of body of maxilla or mandible, 
and no evidence that tooth number 9 is not replaceable.  
Therefore, the veteran does not have a service-connected 
compensable dental disability or condition (Class I).  See 38 
C.F.R. § 17.161(a).  

Service Connection for Teeth Number 1, 16, 17, and 32

The veteran also claims entitlement to service connection for 
purposes of VA outpatient dental treatment for the extraction 
of teeth numbered 1, 16, 17, and 32.  In this case, however, 
the veteran does not allege that their extraction was due to 
trauma in service, only that they were extracted in service 
and should be awarded service connection for dental treatment 
purposes on that basis.  

Service medical records, and in particular dental records 
dated February 13, 1979, document that teeth numbered 1, 16, 
17, and 32 (third molars or "wisdom teeth") were missing 
upon enlistment as indicated by an "X" superimposed over 
those teeth on the veteran's dental chart.  A November 1983 
dental record notation described teeth "# 1, 16 complicated 
# 17, 32 impacted."  It also notes that a "possible root 
tip [was] left" at tooth # 16.  Upon separation examination 
in July 1987, it was indicated that certain teeth, including 
number 1, 16, 17, and 32 were missing.  It was also noted 
that the veteran was qualified for Class 2 dental treatment.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
C.F.R. § 3.381 (2007).  When applicable, a determination will 
be made as to whether dental conditions are due to a combat 
wound or other service trauma, or whether the veteran was 
interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Applicable law and regulations provide that the following 
will not be service connected for treatment purposes:  (1) 
calculus; (2) acute periodontal disease; (3) removal of third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service, or was due to 
combat or in-service trauma; (4) impacted or malposed teeth, 
and other developmental defects, unless disease or pathology 
of these teeth developed after 180 days or more of active 
service.  Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).  Legal authority provides that various categories 
of eligibility for VA outpatient dental treatment, such as:  
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The veteran's contentions and the facts demonstrate that he 
would not be entitled to service connection or treatment with 
respect to his third molars (#s 1, 16, 17, 32) under the 
following possible classes of eligibility.  There could be no 
eligibility for Class I dental care because as noted above, 
he is not shown to have a service-connected compensable 
dental condition.  See 38 C.F.R. § 4.150 (2007).  For these 
teeth, he is not eligible for one-time Class II treatment 
even though there is no indication that the veteran received 
written explanation of the eligibility requirements for VA 
outpatient dental treatment upon his discharge from service, 
because the facts clearly establish that these teeth were 
either removed prior to service or that the disease or 
pathology necessitating their removal developed prior to 
service.  See Mays v. Brown, 5 Vet. App. 302 (1993).  
Although there is some indication that the completion of the 
extraction of the veteran's third molars may have taken place 
after the 180 post-enlistment period, even if that could be 
proved, the evidence is clear that the disease or pathology 
of these teeth developed prior to that time, as specifically 
noted upon entry in February 1979.  The veteran also was not 
a POW, which could otherwise provide a basis of entitlement 
under Classes II(b) and II(c).  Other classes discussed under 
38 C.F.R. § 17.161 are not for application in the instant 
case.  Moreover, the only class with respect to the veteran's 
wisdom teeth that is applicable is Class II(a) pertaining to 
dental trauma, but as noted above, the veteran has not 
claimed such trauma, and there is no evidence to that effect.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim of entitlement to service 
connection for purposes of VA outpatient dental treatment for 
the extraction of teeth numbered 1, 16, 17, and 32.  As such 
the claim is denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for purposes of VA 
outpatient dental treatment for the extraction of tooth 
number 9 due to trauma, is granted.

Entitlement to service connection for purposes of VA 
outpatient dental treatment for the extraction of teeth 
numbered 1, 16, 17, and 32, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


